EXHIBIT BDO Stoy Hayward LLP 55 Baker Street London W1U 7EU Chartered Accountants Telephone: +44 (0)20 7486 5888 Facsimile: +44 (0)20 7487 3686 DX 9025 West End W1 Web site: www.bdo.co.uk Private and Confidential Securities and Exchange Commission 16 January 2009 treet N.E Washington, D.C. 20549 Our ref:013942/IP/mjw/F1173 Dear Sirs We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on 13 January 2009 to be filed by our former client, Flex Fuels, Inc. We agree with the statements made in response to that Item insofar as they relate to our Firm. Yours sincerely, /s/ BDO Stoy Hayward LLP BDO Stoy Hayward LLP
